Citation Nr: 1822141	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from January 1991 to June 1991 with additional service in the Naval Reserve and Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran appeared at a hearing before the undersigned in January 2015.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability and tinnitus are at least as likely as not the result of excessive military noise exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C. §§ 101, 106, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C. §§ 101(24), 106, 1110.  For a member of a Reserve component, ACDUTRA means full-time duty performed by Reserves for training purposes.  INACDUTRA means duty (other than full-time) prescribed for Reserves under section 206 of title 37 of the United States Code or any other provision of law.  In the case of a member of the National Guard, ACDUTRA means full-time duty for training purposes or field exercises under section 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 U.S.C. § 101(22).  INACDUTRA means duty (other than full-time) duty performed by a member of the National Guard under section 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 U.S.C. § 101(23).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He claims the disabilities are the result of acoustic trauma during his period of Army National Guard service with a field artillery unit.  Although VA has deemed the Veteran's military occupational specialty of Health Care Specialist (91W) as a "low probability" noise exposure occupation, the Veteran's Army National Guard personnel records clearly show he was assigned to the 2nd Battalion, 300th Field Artillery Regiment in Sheridan, Wyoming, for his entire period of Army National Guard service.  Thus, the Board finds the Veteran's reports of excessive military noise exposure are credible.

A March 2012 VA examiner determined the Veteran's current bilateral hearing loss disability and tinnitus are at least as likely as not the result of excessive military noise exposure after review of the claims file and in-person examination with the Veteran.  Shortly thereafter, the AOJ requested an addendum to the initial examination report that instructed the examiner that she could only consider noise exposure during the Veteran's periods of active duty service from January 1985 to January 1988 and from January 1991 to June 1991, noting service connection could not be granted for a disease incurred during a period of INACDUTRA.  In August 2012, the March 2012 VA examiner provided an opinion indicating the Veteran's current bilateral hearing loss disability and tinnitus were less likely than not incurred during the Veteran's active duty service because audiometric test results were within normal limits on his January 1993 Army National Guard enlistment examination, but she did not otherwise amend her opinion as to whether the subsequently demonstrated hearing loss was the result of excessive military noise exposure during the Veteran's Army National Guard service.  The Board notes VA General Counsel Opinions have determined the term "injury" for purposes of 38 U.S.C. § 101 (24) refers to the results of an external trauma rather than a degenerative process.  See VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).  Thus, acoustic trauma during ACUDTRA and INACDUTRA service may be deemed an "injury" for the purposes of service connection.  As there is competent medical evidence linking the Veteran's current bilateral hearing loss and tinnitus to this type of injury, the Board finds service connection for bilateral hearing loss and tinnitus is warranted.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


